Title: To Thomas Jefferson from Henry Dearborn, 5 February 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              Sir, 
              Washington Februy. 5th. 1803
            
            I take the liberty of presenting the following statement, as the grounds of what I concider a fair & equitable claim on the United States.
            In the year 1798 I was applied to by the Treasury Department to undertake the erection of a stone lighthouse at Cape Hatteras, and a wooden one on a stone foundation at Shell castle, with dwelling houses, &c—after making what I considered the necessary enquiries and calculations, I entered into a contract to erect said buildings, and to compleat them for the sum of $38450–as soon as practicable. it had been understood by Congress at the time the act passed authorising the erection of those lights, and by the Executive & myself at the time the contract was made, that what was called shell castle Island, was really an Island, and all the enquiries I made of Masters of vessells who had frequently been there, and of Col Thos. Blount who I understood was interested in said Island, were answered in such manner as to confirm my belief of its being really an Island, but I since found that Beacon Island which is about two miles from shell castle, and which had been purchased by the United States for the purpose of erecting a fortification, had been concidered as the object of my enquiries—Immediately after I had entered into the contract, I made every excertion in my power in procuring materials and workmen for commencing the erection of the buildings early in 1799. finding that the principle materials could be obtained on better terms in New England, and freighted to the place, than they could else where, I had the frames of the wooden buildings, with all the materials for compleeting them prepared in the course of the winter of 98. 99. ready to put up. I had likewise engaged several vessels in Rhode Island to freight stone from there, where I had the principle part of the stone prepared for the object.—on the last of May 1799, a vessell of my own sailed from Kennebeck with the whole of the materials for the three wooden buildings, provisions stores & workmen, under the direction of Mr. Hobart who had agreed to assist me.—on the fifth of June, I sailed in an other vessell of my own for Rhode Island, there to take in a load of stone & proceed to Shell castle. after a short passage to Rhode Island, I was about begining to load the vessell, when Mr. Hobart arrived from Boston and informed me that the vessell in which he sailed, had on the 8th. of June been over set in a gale of wind between Nantucket & Georges bank, was dismasted filled with water and a great part of the cargo lost or dammaged, and two men lost, that after much suffering they had got the wreck into Boston. I then ordered the vessell I had sailed in back to Kennebeck for the purpos of taking a cargo similar to the one which had been shiped in the other vessell. Mr. Hobart & myself returnd to Boston & from thence to Kennebeck and procured an other cargo, and on the 7th. of August 1799, I arrived in the vessell at shell castle with the workmen & materials ready to commence the erection of the wooden light house & dwelling house, but to my great disappointment & mortification, I found what had been called shell castle Island, two feet under water with a common tide, and no place where I could land my materials & workmen except on a wharf at about one hundred rods distance from the place where the light house & dwelling house were to be erected. by permission of the owner of the wharf I with great difficulty found means to land my cargo.—on enquirey I found that at low water the flats would be dry, and that the masons might probably work two or three hours each day on the foundations, but on further enquirey I was informed that Mr. Tredwell of Edenton who had been appointed to survey the flats purchased by the public, and to designate the scite for the buildings, had not yet arrived for that purpose. I immediately sent an express for Mr. Tredwell, but contrary winds & other obsticles prevented his arrival until about the last of the month, and by the time the survey was made & the scite designated, some of my workmen began to be unwell, being with my self & Mr. Hobart confined to a small shed & obliged to drink very impure water.—when the weather & tide admitted, every excertion was made, in laying the foundations, but in the course of the month of Septemr every workman, together with Mr. Hobart & my self were confined by sickness. by medical aid, we wer so far restored, that in the course of Octobr. & Novemr. with great expence & risque the buildings were put up and covered including the dwelling house at Cape Hatteras. but from the frequent relapses which attended the workmen, I was obliged to suspend the business until an other year, and every preperation was made for compleeting the whole in the course of the year 1800. workmen were procured at Philadelphia with a hope that they would be less effected by the climate than men from further North. in April 1800, I arrived with the workmen at Cape Hatteras and after waiting ten days for Mr. Tredwell to decide on the depth of the foundation, the Mason work of the Stone Light house was commenced and progressed until the walls were about twenty feet above the surface, when 13 of the workmen were taken sick & one died; it was then found necessary to suspend the prosecution of the business until an other year, and to transport the workmen back to Philadelphia at a great expence. in March 1801 workmen were again procured and arrived with Mr. Hobart at Cape Hatteras with a hope of compleeting the whole before they should be obliged to retire again, but the workmen & Mr. Hobart became sickley earlier than usual, and were under the necessaty of again returning home before the business was compleeted, and in the Spring of 1802 Mr. Hobart returned with the workmen & compleeted the buildings &c.—from my enquiries I had been induced to believe that the scite for the light-house at Cape Hatteras would be healthy, from its immediate vicinity to the sea & to Pamlico sound, it being on a narrow strip of land exposed to the sea breeses, but unfortunately the scite for the buildings was surrounded with fresh marshes, which are over flowed by every rain, and when the water drains off produce great quantities of very unhealthy exhalations, and to add to the other misfortune, there is no water to be had but what is extreemly impure and unhealthy.—the loss of the vessell & cargo before mentioned & the loss of an other vessell in the course of the business, althoug principally insured, were on account of the derangement of my plans of opperations, and the extra expenses resulting from those misfortunes, opperated as a serious misfortune, but those misfortunes wer small when compaired to what I experienced from other circumstances which I have enumerated, and especially the unexpected unhealthyness of the places,—from the foregoing unfortunate & unforeseen circumstances, notwithstanding every possible excertion on my part to accomplish the business with the least possible expence, I have actually been obliged to expend $4379—over and above the sum stipulated in the contract, which sum I am unable to loose without distressing my self & family, and I humbly concieve that the public ought in this case to do what would be, by all honest men, thought proper in a similar case between two individuals. 
            I declare in the most unequivocal manner, that the whole of the money received on account of the before mentioned contract, has been faithfully and exclusively applied to fullfilment of the contract, and that the sum of $4,379–is the fair & real ballance which has been expended (exclusive of any compensation for my own time & trouble) in the performence of the stipulations of the contract between the United States and myself, over and above the sum stipulated in said contract. 
            all which I submit to the concideration of the President of the United States with the most perfect confidence that he will do what ever Justice & equity shall require in the premise.—
            with sentiments of respect I am Sir Your Huml Servt
            
              H. Dearborn
            
          